DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (United States Patent 8,879,267) in view of Lloyd et al. (United States Patent Application Publication 2014/0041937).
With respect to Claim 1: 
Henry discloses a module housing (FIG. 2, 122), comprising: 
a housing body (FIG. 2, 126) having a plurality of walls (FIG. 2; 128, 130, 132, 134) cooperatively defining an interior bay (FIG. 2, 138) configured to receive a module inserted (FIG. 2, 102) therein, the housing body (126) having a front entrance (FIG. 2, 136) configured to permit insertion of a module (102) therein; 
a heat transfer member (FIG. 6, see notation) engaging the housing body (FIG. 2, 126) and having a base (FIG. 3/6, 164) that at least partially projects into the interior bay (FIG. 2/6, 138), the heat transfer member (FIG. 6, see notation) including a thermal contact surface (FIG. 3/6, 166) configured, in operation, to engage the module (FIG. 1/6, 202) inserted into the interior bay (FIG. 2/6, 138); 
a heat dissipating member (FIG. 6, see notation) joined to the heat transfer member (FIG. 6, see notation) and extending away from the heat transfer member (FIG. 6, see notation) lengthwise (FIG. 6, see notation) of the housing body (FIG. 6, see notation) (FIG. 2, 126) in cantilevered (FIG. 6) fashion rearwardly of the housing body (FIG. 6, 126), the heat dissipating member (FIG. 6, see notation) including a plurality of heat dissipating fins (FIG. 6, see notation) extending downwardly from the heat dissipating member (FIG. 6, see notation) in an area rearward of the housing body (FIG. 6, see notation); and an internal receptacle connector (FIG. 6, 120) supporting terminals (Column 7, lines 50-54). 
Henry does not expressly disclose an internal receptacle connector supporting a plurality of signal and ground terminals; and, a plurality of cables terminated to the signal and ground terminals, the cables extending out of a rear wall of the module housing.

[AltContent: textbox (plane P)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (heat dissipation fins)][AltContent: textbox (lengthwise)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (heat dissipation member)][AltContent: textbox (heat transfer member)]
    PNG
    media_image1.png
    286
    865
    media_image1.png
    Greyscale

However, Lloyd teaches an internal receptacle connector (FIG. 8, 110) supporting a plurality of signal ([0004] lines 1-4 and [0054], lines 3-4) and ground ([0056] lines 11-16) terminals (FIG. 10, 120); and, a plurality of cables (FIG. 10; 105, 107) terminated to the signal and ground terminals (FIG. 10, 120), the cables (FIG. 9, 107) extending out of a rear wall (FIG. 9, 123) of the module housing (FIG. 8, 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry with the teachings of Lloyd and provide an internal receptacle connector supporting a plurality of signal and ground terminals; and, a plurality of cables terminated to the signal and ground terminals, the cables extending out of a rear wall of the module housing so as to “provide a bypass cable with a transmission line that has a consistent geometry and structure that resists signal loss and maintains the system impedance at a consistent level without discontinuation.” (Lloyd, [0006], lines 17-21).
With respect to Claim 5: 
Henry in view of Lloyd discloses the module housing, wherein the heat-dissipating fins (Henry, FIG. 6, see notation) extend to a level beneath a plane (Henry, FIG. 6, see notation P) in which the thermal contact surface (FIG. 3/6, 166) extends.
With respect to Claim 6: 
Henry in view of Lloyd discloses the module housing, wherein the cables (Lloyd, FIG. 7, 105, 107) have distal ends that are terminated to connectors (Lloyd, FIG. 7, 107B).
With respect to Claim 7: 
Henry in view of Lloyd discloses the module housing, wherein the cables (Lloyd, FIG. 7, 105, 107) are configured to be terminated at distal ends thereof (Lloyd, FIG. 7,  107B), to a chip package (Lloyd, FIG. 7,  104) (Lloyd, [0053], lines 1-6).
With respect to Claim 8: 
Henry in view of Lloyd discloses the module housing, wherein the thermal contact surface (Henry, FIG. 3/6, 166) is biased (Henry, FIG. 2, 152) so as to press, in operation, against the inserted module (Henry, FIG. 1, 102) (Henry, Column 1, lines 57-59).
With respect to Claim 9:
Henry discloses a module housing (FIG. 2, 122), comprising: 
a housing body (FIG. 1, 126) having a plurality of walls (FIG. 2; 128,130, 132, 134) cooperatively defining an interior bay (FIG. 2, 138) thereof for receiving at least one module (FIG. 2, 102) therein, the housing body (126) having a front entrance (FIG. 2, 136) configured to permit insertion of a module (102) therein; 
a heat transfer member (FIG. 6, see notation) engaging the housing body (Henry, 126), the heat transfer member (Henry, FIG. 6, see notation) including a thermal contact surface (FIG. 3/6, 166) extending into the interior bay (138); 
a heat dissipating member (FIG. 6, see notation) joined to the heat transfer member (FIG. 6, see notation) and extending away from the heat transfer member (FIG. 6, see notation) lengthwise (FIG. 6, see notation) of the housing body (126) in cantilevered fashion rearwardly of the housing body (FIG. 6, see notation), the heat dissipating member (FIG. 6, see notation) including a plurality of heat-dissipating fins (FIG. 6, see notation) away from the heat dissipating member (FIG. 6, see notation) in an area rearward (FIG. 6, see notation) of the housing body (126); 
an internal receptacle connector (FIG. 6, 120) supporting terminals (Column 7, lines 50-54.
Henry does not expressly disclose an internal receptacle connector supporting a plurality of signal and ground terminals; and, a plurality of cables terminated to the signal and ground terminals, the cables extending out of a rear wall of the module housing.
However, Lloyd teaches an internal receptacle connector (FIG. 8, 110) supporting a plurality of signal ([0004] lines 1-4 and [0054], lines 3-4) and ground ([0056] lines 11-16) terminals (FIG. 10, 120); and, a plurality of cables (FIG. 10; 105, 107) terminated to the signal and ground terminals (FIG. 10, 120), the cables (FIG. 9, 107) extending out of a rear wall (FIG. 9, 123) of the module housing (FIG. 8, 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry with the teachings of Lloyd and provide an internal receptacle connector supporting a plurality of signal and ground terminals; and, a plurality of cables terminated to the signal and ground terminals, the cables extending out of a rear wall of the module housing so as to “provide a bypass cable with a transmission line that has a consistent geometry and structure that resists signal loss and maintains the system impedance at a consistent level without discontinuation.” (Lloyd, [0006], lines 17-21).

Claim(s) 2, 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (United States Patent 8,879,267) in view of Lloyd et al. (United States Patent Application Publication 2014/0041937) and further in view of Zheng et al. (United States Patent 7,637,311).
With respect to Claims 2 and 10: 
Henry in view of Lloyd discloses the module housing, 
Henry in view of Lloyd does not expressly disclose the module housing further including a heat pipe that extends lengthwise along the heat transfer and heat dissipating members and is in thermal contact therewith.
However, Zheng teaches the module housing further including a heat pipe (FIG. 2, 20) that extends lengthwise (FIG. 2, see notation) along the heat transfer member (base plate) (FIG. 2, 10) and heat dissipating member (FIG. 2; 30, 40, 50) and is in thermal contact therewith (Abstract, lines 1-3 and Column 2, lines 33-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry in view of Lloyd with the teachings of Zheng and provide the module housing further including a heat pipe that extends lengthwise along the heat transfer and heat dissipating members and is in thermal contact therewith so as to provide a heat dissipation device with an improved structure and able to cool an array of heat-generating components.

[AltContent: arrow][AltContent: textbox (heat pipe - oval shaped)][AltContent: arrow][AltContent: textbox (lengthwise)]
    PNG
    media_image2.png
    487
    604
    media_image2.png
    Greyscale

With respect to Claim 3: 
Henry in view of Lloyd and further in view of Zheng discloses the module housing, wherein the heat pipe (Zheng, FIG. 2, 20) has a non-circular (Zheng, FIG. 2, see notation oval shape) configuration.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 4, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the heat transfer and heat dissipating members are vertically offset from each other and the heat pipe includes distinct evaporator and condenser regions, the condenser region being disposed above the evaporator region, as recited in claim 4, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831